Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 1 of 48 PageID #: 2436




                       UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF NEW YORK




   SEOUL SEMICONDUCTOR CO., LTD.,                 Case No. 2:19-cv-04951 (GRB/SMG)

   and SEOUL VIOSYS CO., LTD.,


               Plaintiffs / Counter-Defendants,
               -v-
   SATCO PRODUCTS, INC.,


               Defendant/Counter-Plaintiff.


                                       PLAINTIFFS’
                        REPLY CLAIM CONSTRUCTION BRIEF
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 2 of 48 PageID #: 2437




                                                           TABLE OF CONTENTS

  I.          RELEVANT LEGAL STANDARDS ............................................................................................. 1

  II.         INTER PARTES REVIEW PROCEEDINGS .................................................................................. 2

  III.        DISPUTED CLAIM TERMS .......................................................................................................... 2

         1.          “phase switch” - U.S. Patent No. 7,081,722, claims 1-3, 11, 12, 15, 17-19, 24 ...................... 2

         2.          “phase voltage” - U.S. Patent No. 7,081,722, claims 2, 3 ....................................................... 7

         3.          “A light emitting device comprising” - U.S. Patent No. 7,667,225, claims 1, 4-7, 10,
                     11, 16-19 ................................................................................................................................. 9

         4.          “carrier trap portion” - U.S. Patent No. 7,667,225, claims 1, 4-7, 10, 16-19 ........................ 11

         5.          “[band gap energy decreasing in] a curved line shape from a periphery of the carrier
                     trap portion to a center of the carrier trap portion” - U.S. Patent No. 7,667,225, claim 4 .... 13

         6.          “a carrier trap cluster formed by clustering at least two carrier trap portions” - U.S.
                     Patent No. 7,667,225, claim 19 ............................................................................................. 13

         9.          “[the input voltage to periodically change during a period and to have a] first voltage
                     value, which does not turn on the plurality of light emitting cells, after a first peak
                     value” U.S. Patent No. 8,716,946, claim 1 ............................................................................ 14

         10.         “LED chip comprising: an array of light emitting cells” / “a light emitting diode (LED)
                     chip comprising a plurality of light emitting cells” - U.S. Patent No. 8,860,331, claim 1,
                     11 ........................................................................................................................................... 17

         11.         “A light-emitting diode chip configured to emit light of a first wavelength range and
                     light of a second wavelength range, comprising” – U.S. Patent No. 9,343,631, claim 1 ...... 19

         12.         “second insulation layer” - U.S. Patent No. 9,627,435, claim 1 ........................................... 20

         13.         “near the active region” - U.S. Patent No. 9,716,210, claims 1, 22 ...................................... 21

         14.         “a spacer layer . . . having a bandgap smaller than that of the barrier layer and greater
                     than that of the quantum well layer” - U.S. Patent No. 9,716,210, claims 1, 6 ..................... 22

         15.         “adjacent” - U.S. Patent No. 9,716,210, claim 4 ................................................................... 23

         16.         “dimming level detector configured to detect a dimming level corresponding to the
                     drive voltage” - U.S. Patent No. 9,807,828, claim 1 ............................................................. 24



                                                                                 ii
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 3 of 48 PageID #: 2438



        17.      “block the drive current” - U.S. Patent No. 9,807,828, claim 1 ............................................ 26

        18.      “LED driving module . . . configured to . . .” - U.S. Patent No. 9,807,828, claims 1, 4,
                 7, and 9 .................................................................................................................................. 28

        19.      “an imaginary line extending orthogonal to a longitudinal direction of extension of the
                 first portion bisects the first portion into halves of equal dimension in the longitudinal
                 direction, the halves being asymmetrically configured about the imaginary line” – U.S.
                 Patent No. 9,978,919, claim 1 ............................................................................................... 29

        20.      “a first portion of the separation region positioned between the first top lead and the
                 second top lead has a different shape than a second portion of the separation region
                 positioned between the first bottom lead and the second bottom lead” - U.S. Patent No.
                 9,978,919, claim 1 ................................................................................................................. 30

        21.      “bend” - U.S. Patent No. 9,978,919, claim 1 ........................................................................ 33

        22.      “fine protrusion” - U.S. Patent No. 9,978,919, claims 5-7 .................................................... 34

        23.      “undercut sidewall” - U.S. Patent No. 10,134,967, claims 1 and 9 ....................................... 35

        24.      “lead frame” - U.S. Patent No. 10,134,967, claims 1-3, 5-11, 13-16 .................................... 38

        25.      “fixing space” - U.S. Patent No. 10,134,967, claims 1, 2, 9, 10 ........................................... 39

  IV.     CONCLUSION .............................................................................................................................. 39




                                                                            iii
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 4 of 48 PageID #: 2439




                                                     TABLE OF AUTHORITIES

                                                                                                                                             Page(s)

  Cases

  Alfred E. Mann Found. for Sci. Research v. Cochlear Corp.,
      841 F.3d 1334 (Fed. Cir. 2016) ............................................................................................................ 37

  Arthrex, Inc. v. Smith & Nephew, Inc.,
      935 F.3d 1319 (Fed. Cir. 2019) ...................................................................................................... 13, 22

  ATEN Int’l Co. v. Uniclass Tech. Co.,
     932 F.3d 1364 (Fed. Cir. 2019) ............................................................................................................ 23

  Aylus Networks, Inc. v. Apple Inc.,
      856 F.3d 1353 (Fed. Cir. 2017) .............................................................................................................. 2

  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp.,
     320 F.3d 1339 (Fed. Cir. 2003) ............................................................................................................ 10

  CCS Fitness, Inc. v. Brunswick Corp.,
     288 F.3d 1359 (Fed. Cir. 2002) .............................................................................................................. 3

  Cont’l Circuits LLC v. Intel Corp.,
     915 F.3d 788 (Fed. Cir.), cert. denied, 140 S. Ct. 648 (2019) .............................................. 1, 24, 28, 36

  Cordis Corp. v. Bos. Sci. Corp.,
     561 F.3d 1319 (Fed. Cir. 2009) ..................................................................................................... passim

  Deere & Co. v. Bush Hog, LLC,
     703 F.3d 1349 (Fed. Cir. 2012) ............................................................................................................ 10

  Ecolab, Inc. v. Envirochem, Inc.,
     264 F.3d 1358 (Fed. Cir. 2001) ............................................................................................................ 21

  Eon Corp. IP Holdings v. Silver Springs Networks,
     815 F.3d 1314 ............................................................................................................................. 1, 12, 22

  ICM Controls Corp. v. Honeywell Int’l, Inc.,
     256 F. Supp. 3d 173 (N.D.N.Y. 2017) ................................................................................................. 16

  i4i Ltd. Partnership v. Microsoft Corp.,
       598 F.3d 831 (Fed. Cir. 2010) .............................................................................................................. 13

  Martek Biosciences Corp. v. Nutrinova, Inc.,
     579 F.3d 1363 (Fed. Cir. 2009) .............................................................................................................. 3

  MBO Labs., Inc. v. Becton, Dickinson & Co.,
    474 F.3d 1323 (Fed. Cir. 2007) .............................................................................................................. 1



                                                                            iv
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 5 of 48 PageID #: 2440



  MEMS Tech. Berhad v. Int’l Trade Comm’n,
    447 F. App’x 142 (Fed. Cir. 2011) ....................................................................................................... 16

  O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
     521 F.3d 1351 (Fed. Cir. 2008) ...................................................................................................... 14, 30

  On Demand Mach. Corp. v. Ingram Indus., Inc.,
     442 F.3d 1331 (Fed. Cir. 2006) ............................................................................................................ 10

  Openwave Sys., Inc. v. Apple Inc.,
     808 F.3d 509 (Fed. Cir. 2015) ........................................................................................................ 24, 36

  Phillips v. AWH Corp.,
      415 F.3d 1303 (Fed. Cir. 2005) ........................................................................................................ 1, 34

  Poly-Am., L.P. v. GSE Lining Tech., Inc.,
      383 F.3d 1303 (Fed. Cir. 2004) ............................................................................................................ 10

  Proveris Sci. Corp. v. Innovasystems, Inc.,
     739 F.3d 1367 (Fed. Cir. 2014) ............................................................................................................ 10

  Scimed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc.,
      242 F.3d 1337 (Fed. Cir. 2001) .............................................................................................................. 3

  Semiconductor Energy Lab. Co. v. Samsung Electronics.
     Co., No. 09-CV-01-BBC, 2009 WL 3731959 (W.D. Wis. Nov. 4, 2009) ........................................... 14

  Sorensen v. Int’l Trade Comm’n,
      427 F.3d 1375 (Fed. Cir. 2005) ...................................................................................................... 25, 36

  Teleflex, Inc. v. Ficosa N. Am. Corp.,
      299 F.3d 1313 (Fed. Cir. 2002) .............................................................................................................. 3

  Thorner v. Sony Computer Entm’t Am. LLC,
     669 F.3d 1362 (Fed. Cir. 2012) ..................................................................................................... passim

  Toro Co. v. White Consol. Indus., Inc.,
     266 F.3d 1367 (Fed. Cir. 2001) ............................................................................................................ 21

  Toshiba Corp. v. Imation Corp.,
     681 F.3d 1358 (Fed. Cir. 2012) ...................................................................................................... 13, 21

  Vizio, Inc. v. Int’l Trade Comm’n,
      605 F.3d 1330 (Fed. Cir. 2010) ............................................................................................................ 10




                                                                          v
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 6 of 48 PageID #: 2441



  WeddingChannel.com, Inc. v. The Knot, Inc.,
     No. 03 Civ.7369, 2005 WL 165286 (S.D.N.Y. Jan.26, 2005).............................................................. 16

  Wisc. Alumni Research Found. v. Apple Inc.,
     905 F.3d 1341 (Fed. Cir. 2018) .............................................................................................................. 6




                                                                         vi
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 7 of 48 PageID #: 2442




                                 TABLE OF ABBREVIATIONS

  The ’946 Patent           U.S. Patent No. 8,716,946 (Dkt. No. 1-1; Eisenberg Decl. Ex. 1)

  The ’631 Patent           U.S. Patent No. 9,343,631 (Dkt. No. 1-2; Eisenberg Decl. Ex. 2)

  The ’331 Patent           U.S. Patent No. 8,860,331 (Dkt. No. 1-3; Eisenberg Decl. Ex. 3)

  The ’435 Patent           U.S. Patent No. 9,627,435 (Dkt. No. 1-4; Eisenberg Decl. Ex. 4)

  The ’210 Patent           U.S. Patent No. 9,716,210 (Dkt. No. 1-5; Eisenberg Decl. Ex. 5)

  The ’225 Patent           U.S. Patent No. 7,667,225 (Dkt. No. 1-6; Eisenberg Decl. Ex. 6)

  The ’919 Patent           U.S. Patent No. 9,978,919 (Dkt. No. 1-7; Eisenberg Decl. Ex. 7)

  The ’967 Patent           U.S. Patent No. 10,134,967 (Dkt. No. 1-8; Eisenberg Decl. Ex. 8)

  The ’722 Patent           U.S. Patent No. 7,081,722 (Dkt. No. 1-9; Eisenberg Decl. Ex. 9)

  The ’828 Patent           U.S. Patent No. 9,807,828 (Dkt. No. 1-10; Eisenberg Decl. Ex. 10)

  The ’899 Patent           U.S. Patent No. 8,513,899 (Dkt. No. 1-11; Eisenberg Decl. Ex. 11).

  IPR2020-00247 (paper 6)   Patent Owner’s Preliminary Response in Inter Partes Review
                            2020-00247 of U.S. Patent No. 9,807,828 (Dkt. No. 57-1;
                            Eisenberg Decl. Ex. 12)

  IPR2020-00151 (paper 6)   Patent Owner’s Preliminary Response in Inter Partes Review
                            2020-00247 of U.S. Patent No. 9,978,919 (Dkt. No. 57-1;
                            Eisenberg Decl. Ex. 13)

  IPR2020-00410 (paper 1)   Petition for Inter Partes Review of U.S. Patent No. 10,134,967
                            (Dkt. No. 57-1; Eisenberg Decl. Ex. 14)

  IPR2020-00410 (paper 7)   Patent Owner’s Preliminary Response in Inter Partes Review of
                            U.S. Patent No. 10,134,967 (Dkt. No. 57-1; Eisenberg Decl. Ex.
                            15)

  IPR2020-00151 (paper 7)   Decision Denying Institution of Inter Partes Review of U.S. Patent
                            No. 9,978,919 (Dkt. No. 57-1; Eisenberg Decl. Ex. 16)

  IPR2020-00750 (paper 2)   Petition for Inter Partes Review of U.S. Patent No. 8,860,331
                            (Dkt. No. 57-1; Eisenberg Decl. Ex. 17)
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 8 of 48 PageID #: 2443




  Wiley Elect.              Wiley Electrical and Electronics Engineering Dictionary (Dkt. No.
                            57-1; Eisenberg Decl. Ex. 18)

  Webster’s Collegiate      Merriam Webster’s Collegiate Dictionary (Dkt. No. 57-1;
                            Eisenberg Decl. Ex. 19)

  Modern Elec.              Modern Dictionary of Electronics (Dkt. No. 57-1; Eisenberg Decl.
                            Ex. 20)

  Schubert                  Light-Emitting Diodes (2003) (Dkt. No. 57-1; Eisenberg Decl. Ex.
                            21)

  Oxford Am.                Concise Oxford American Dictionary (Dkt. No. 57-1; Eisenberg
                            Decl. Ex. 22)


  Shackle Decl.             Declaration of Peter W. Shackle, Ph.D., in Inter Partes Review of
                            U.S. Patent No. 7,081,722 (Eisenberg Decl. Ex. 23)

  IPR2020-00247 (paper 8)   Decision Denying Institution of Inter Partes Review 2020-00247
                            of U.S. Patent No. 9,807,828 (Eisenberg Decl. Ex. 24)




                                            viii
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 9 of 48 PageID #: 2444




         Pursuant to the Court’s Scheduling Order (Dkt. 40-1), Plaintiffs Seoul Semiconductor Co.,

  Ltd. (“Seoul Semiconductor”) and Seoul Viosys Co., Ltd. (“Seoul Viosys”) (collectively

  “Plaintiffs” or “SSC”) hereby file their responsive claim construction brief.

  I.     RELEVANT LEGAL STANDARDS

         The legal standards section of the Responsive Claim Construction Brief (Dkt. 65 at 1)

  submitted by Satco Products Inc.’s (“Satco” or “Defendant”) provides the Court with little

  guidance on the law of claim construction. Indeed, the section largely boils down to a reference to

  the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1311-19 (Fed.

  Cir. 2005). Although Plaintiffs agree that Phillips provides a helpful overview, the many cases

  explaining that decision over the ensuing fifteen years provide additional guidance. Moreover,

  Defendant’s decision to leave Plaintiffs’ Legal Standards section unremarked upon suggests the

  parties generally agree regarding those principles.

         To summarize, the ultimate goal of claim construction is to provide a jury instruction that

  can be applied following the parties presentations on infringement and invalidity. Eon Corp. IP

  Holdings v. Silver Springs Networks, 815 F.3d 1314. In adopting that language, the Court is

  instructed to consider the intrinsic record (i.e., claim language, specification, and prosecution

  history) and may also consider any extrinsic evidence (e.g., dictionaries, treatises, textbooks,

  articles, or expert opinion). Phillips, 415 F.3d at 1311-19. From within that open-ended universe,

  the specification is the “single best guide to the meaning of a disputed term.” MBO Labs., Inc. v.

  Becton, Dickinson & Co., 474 F.3d 1323, 1329 (Fed. Cir. 2007). Interpreting claims using the

  specification as a guide, however, is distinct from importing limitations into the claims. Cont’l

  Circuits LLC v. Intel Corp., 915 F.3d 788, 797 (Fed. Cir.), cert. denied, 140 S. Ct. 648 (2019).

         Although unrelated to claim construction, Plaintiffs note that Defendant’s Legal Standards

  section concludes by mentioning its apparent belief that some terms “will be dispositive as to the

                                                   1
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 10 of 48 PageID #: 2445




   patents in which they appear.” (Dkt. 65 at 1.) Plaintiffs disagree with Defendant’s characterization

   of the record, but will await the proper procedural vehicle to provide its detailed response.

   II.    INTER PARTES REVIEW PROCEEDINGS

          Defendant correctly notes that arguments made by a party during an inter partes review

   proceeding may act as a prosecution disclaimer. (Dkt. 65 at 3 (citing Aylus Networks, Inc. v. Apple

   Inc., 856 F.3d 1353, 1359 (Fed. Cir. 2017).) Like all such “disclaimers,” however, an alleged

   surrender of claim scope must be “clear and unmistakable.” Aylus, 856 F.3d at 1361 (“Of course,

   to invoke the doctrine of prosecution disclaimer, any such statements must ‘be both clear and

   unmistakable.’”). The Federal Circuit has clarified that disclaimers must meet an “exacting”

   standard. Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012). The

   following language from Aylus is exemplary of statements that meet this high standard:

          Aylus explained, “the challenged claims require selectively invoking the CP logic
          and/or CPP logic based on whether the MS and/or MR can communicate with the
          UE through the local network.” . . . Aylus explained that “this is a key aspect of the
          claimed invention, which addresses an important objective, namely: reducing the
          use of expensive bandwidth (e.g., wide area cellular networks) by implementing a
          least-cost routing decision about how to negotiate media content delivery that
          utilizes the less costly local wireless network whenever possible.” . . . .

   Aylus, 856 F.3d at 1362 (emphasis added, citations omitted, Court’s emphasis omitted).

   III.   DISPUTED CLAIM TERMS1
          1.      “phase switch” - U.S. Patent No. 7,081,722, claims 1-3, 11, 12, 15, 17-19, 24
      Plaintiffs’ Construction                       Defendant’s Construction
   A device having on and off      Any device that, when turned on, conducts electrical       current.
   states that determines when     Examples of [a] phase switch include, but not limited      to, a N
   to turn on to conduct           Channel MOSFET, a P-Channel MOSFET, a NPN                   bipolar
   electrical current.             transistor, a PNP bipolar transistor, an Insulated Gate    Bipolar
                                   Transistor (IGBT), an analog switch, a relay, etc.




   1
          Although Plaintiffs believe that their constructions of the disputed terms from U.S. Patent
   8,513,899 correctly reflect the intrinsic record, Plaintiffs have decided to exclude that patent to
   narrow the focus of the case. Therefore, terms 7 and 8 are not addressed in this reply brief.
                                                    2
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 11 of 48 PageID #: 2446




          The parties approach the issue of construing the term “phase switch” from two different

   perspectives. Plaintiffs seek to construe that term within the context of the claims and specification.

   Defendant, in contrast, presents its argument based solely on a purported definition of the two-

   word phrase in isolation. Plaintiffs believe that the latter form of construction fails to accord the

   claim term its proper meaning.

                  a)      The Passage Cited by Defendant Does not Meet the Exacting Standard for
                          Lexicography

          To invoke the doctrine of inventor lexicography, “the patentee must ‘clearly express an

   intent’ to redefine the term.” Thorner, 669 F.3d at 1365 (quoting CCS Fitness, Inc. v. Brunswick

   Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002)). This exacting standard is analogous to the standard

   for disavowal of claim scope. Id. In the case of disavowal, the specification (or prosecution history)

   must “make[ ] clear that the invention does not include a particular feature . . . by including . . .

   expressions of manifest exclusion or restriction, representing a clear disavowal of claim scope.”

   Id. (emphasis added) (quoting Scimed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242

   F.3d 1337, 1341 (Fed. Cir. 2001); Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed.

   Cir. 2002)). Reliance on lexicography for claim construction, therefore, requires objective

   evidence of the inventor’s intent to provide a definition. Defendant’s purported definition does not

   meet this standard. Instead, the quoted phrase begins by stating “[t]he phase switch is a general

   term to indicate any device. . .” Defendant cites no case in which this locution or any similar

   phrasing has been relied on by a court as a clear expression of an intent to define. Instead, in cases

   of explicit lexicography, the case law generally relies on clearly definitional language such as “ X

   means Y” or “are defined.” See Thorner, 669 F.3d at 1365 (emphasis added). Indeed, even in the

   single case Defendant cited, an express definition was found because of the use of the word

   “means” to couple a claim term with its definition. Martek Biosciences Corp. v. Nutrinova, Inc.,


                                                     3
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 12 of 48 PageID #: 2447




   579 F.3d 1363, 1380 (Fed. Cir. 2009) (“[patentee] defined the term ‘animal’ in the ’244 patent:

   ‘The term ‘animal’ means any organism belonging to the kingdom Animalia.’”) (emphasis added).

          In addition, Defendant fails to meaningfully explain how its construction gives meaning to

   the “phase” portion of the term “phase switch.” As Plaintiffs explained in their Opening Brief,

   Defendant’s construction is effectively coextensive with the meaning of the term “switch.” Indeed,

   Defendant’s expert admitted as much in his IPR declaration: “the term is defined in the

   specification of the ’722 patent and has a meaning that is similar to the meaning of the common

   term ‘switch.’” (Eisenberg Decl. Ex. 23 2 (Shackle IPR Decl.) ¶26.) Defendant’s expert further

   acknowledges that the term “phase switch” is not a term of art. (Dkt. 68 ¶65) (“[T]his term does

   not have a standard meaning”); see also (Eisenberg Decl. Ex. 23 (Shackle IPR Decl.) ¶26) (“A

   ‘phase switch’ is not a common term with a generally understood meaning in this field.”). And

   Plaintiffs Expert Regan Zane, Ph.D.3 agrees. Thus, the only place to look for the meaning of this

   term is in the intrinsic record, which consistently and repeatedly speaks with one voice that a phase

   switch is “a device having on and off states that determines when to turn on to conduct electrical

   current.” (Zane Decl. ¶¶23-36.)

          Moreover, the fact that the quoted passage includes an open-ended list of potential

   structures, (see Zane Decl. ¶38), indicates a lack of intent to provide a controlling definition. An

   apt analogy would be a statement that a table might be made of metal, wood or plastic. Such an

   open ended list of materials would not define what a table is, but instead would suggest to a person

   having ordinary skill in the art a potential characteristic thereof. So too would the potential



   2
    References to “Ex.” herein refer to the exhibits to the Declaration of Michael B. Eisenberg
   submitted herewith.
   3
    Declaration of Regan Zane, Ph.D. in Support of Plaintiffs Reply Claim Construction Brief
   herein refer to “Zane Decl.”

                                                    4
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 13 of 48 PageID #: 2448




   components identified in the ’722 patent not be an exclusive definition.

                  b)      Defendant’s Construction Excludes a Portion of the Purported
                          Definition

          Defendant’s construction should also be rejected because it omits a portion of the very

   definition it proposes. In its brief, Defendant points to the following passage as the alleged explicit

   definition of the term “phase switch,” but its proposed construction omits any acknowledgement

   of the underlined concluding sentence:

          The phase switch is a general term to indicate any device that, when turned on,
          conducts electrical current. Examples of the phase switch include, but [sic] not
          limited to, a N-Channel MOSFET, a P-Channel MOSFET, an NPN bipolar
          transistor, a PNP bipolar transistor, an Insulated Gate Bipolar Transistor (IGBT),
          an analog switch, a relay, etc. The ‘off’ and ‘on’ of the phase switch can be
          controlled individually.

   ((Dkt. 65 at 5) (quoting ’722 patent, 3:43-50) (emphasis added).) By omitting the control aspect

   of the purported definition, Defendant’s proposal fails to properly reflect the source material it

   seeks to import into the claims, and therefore, its proposal should be rejected.

                  c)      Defendant’s “Expert” Declaration Provides no Substantive Support

          Defendant’s reliance upon a declaration from its purported expert, Peter W. Shackle, Ph.D.

   further obscures rather than clarifies that issue. Dr. Shackle adopts the same flawed logic as

   Defendant by citing purportedly definitional language, but inconsistently providing a construction

   that omits the on/off control concept from that “definition.” (Compare Dkt. 68 ¶65 with id. at ¶64).

   Of course, given that the basis of Defendant’s construction is an alleged definition from the

   specification—a purely legal question based on the language used in the specification—his opinion

   is legally irrelevant. In addition, Dr. Shackle presented a different construction in connection with

   the IPR petition that Defendants filed against the ’722 patent—“any device, that when turned on

   conducts electrical current.” (Eisenberg Decl. Ex. 23 (Shackle IPR Decl) ¶27.) Even if his opinion

   is deemed relevant (which it is not), his change in position saps that opinion of any substantive

                                                     5
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 14 of 48 PageID #: 2449




   value to the issue presented.

                   d)      Defendant Fails to Meaningfully Response to Plaintiffs’ Analysis of
                           the Claims and Specification of the ’722 Patent

           Defendant largely leaves Plaintiffs’ analysis of the term “phase switch” in the context of

   the full claim language unrebutted.4 As explained in Plaintiffs’ Opening Brief, claim 1—which

   require both “a phase switch in each of the separate conductive paths” and selectively turning on

   LEDs “group by group”—directly support Plaintiffs construction. (Dkt. 56 at 4-5). As noted there,

   the phase switches are the only recited structures associated with that selective activity.

           Indeed, rather than substantively respond to Plaintiffs’ analysis, Defendant curiously

   criticizes Plaintiffs for being consistent with the position it took in the Preliminary Response to

   corresponding inter partes review. (Dkt. 65 at 5). Plaintiffs have been consistent throughout. It is

   Defendant that has vacillated between seeking to enforce its subjective interpretation of Plaintiffs’

   IPR positions as “disclaimers” for certain claim terms, and then criticizing Plaintiffs for remaining

   true to their IPR position as to this term.

           Staying consistent is also an important aspect of interpreting claim terms in view of a

   patent’s specification. As discussed in the Legal Standards section, claim construction requires a

   careful balance between interpreting claims in view of the specification and importing limitations

   into the claims. Reviewing a specification in its entirety to find consistent usage throughout is

   consistent with the former (proper) form of analysis. Wisc. Alumni Research Found. v. Apple Inc.,

   905 F.3d 1341, 1351 (Fed. Cir. 2018) (“Where, as here, a patent repeatedly and consistently




   4
          Defendant argues that of claims 2, 4, 6 and 7, which allegedly “all require ‘turning off’
   phase switches rather than phase switches that determine they should turn themselves off”, are
   inconsistent with Plaintiffs’ construction. (Dkt. 56 at 5.) But as explained by Dr. Zane, there is no
   inconsistency between these claims and the notion that phase switches turn themselves off. (Zane
   Decl. ¶¶39.)”
                                                     6
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 15 of 48 PageID #: 2450




   characterizes a claim term in a particular way, it is proper to construe the claim term in accordance

   with that characterization.”). As explained in Plaintiffs Opening Brief, the ’722 patent’s

   specification consistently describes “phase switches” that determine when to turn on and off. (Dkt.

   56 at 5; see also Dkt. 66-1 at 6-19 (Plaintiffs’ IPR Preliminary Response); Zane Decl. ¶¶23-36.)

   Defendant responds that the ’722 patent’s figure 9 is inconsistent with Plaintiffs construction.

   Plaintiffs disagree.

           At the outset, it should be noted that neither Defendant nor its expert challenge the

   proposition that all other disclosed embodiments support Plaintiffs’ construction. Moreover, the

   patent itself says that the embodiment in Figure 9 is similar to that in Figure 8 and Figure 4—two

   embodiments that Defendant does not challenge. (Dkt. 1-9 (’722 patent) at 11:30-32 (“FIG. 9

   shows a circuit similar to the circuit in FIG. 8, but it uses the feed back arrangement similar to the

   circuit in FIG. 4.”).) Critically, in describing the Figure 8 embodiment (which uses the same NPN

   bipolar transistors as Figure 9), the ’722 patent discloses that “Fig. 8 shows a circuit using the same

   principle of the circuit in FIG. 3, but the Op-Amp function is designed using NPN bipolar

   transistors (Q).” (Dkt. 1-9 (’722 patent) at 10:34-36 (emphasis added).) Rather than excluding the

   embodiment of figure 9 as distinct from the remaining embodiments as Defendant suggests, the

   specification as a whole supports Plaintiffs’ analysis of the consistent usage in the ’722 patent.

   (See Zane Decl. ¶40; see also id. ¶¶22-36)

           2.      “phase voltage” - U.S. Patent No. 7,081,722, claims 2, 3
     Plaintiffs’ Construction                     Defendant’s Construction
   The voltage applied to each The voltage at the downstream end of a group of LEDs (that is
   group.                      separately coupled through a phase switch to ground), i.e., the
                               ‘joint point’ between that LED group and the next one.
           Defendant’s Responsive Brief illustrates that Defendant misunderstands Plaintiffs’

   construction. A proper understanding of Plaintiffs’ position—as clearly set forth in Plaintiffs’

   Opening Brief (Dkt. 56 at 7-8)—eliminates Defendant’s criticism of Plaintiffs’ construction.

                                                     7
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 16 of 48 PageID #: 2451




   Moreover, Figure 1 relied upon by Defendant, is fatal to its own construction.

             The primary flaw in Defendant’s responsive argument is its failure to contend with

   Plaintiffs’ actual proposed construction – “The voltage applied to each group.” Rather than address

   that proposed construction, Defendant raises a straw-man argument by “interpreting” Plaintiffs’

   construction to require that “the voltage ‘applied’ to each group is the voltage upstream of the

   group.” (Dkt. 65 at 7 (emphasis in the original).) 5 The word “upstream” appears nowhere in

   Plaintiffs’ construction. And Defendant’s apparent misunderstanding of Plaintiffs’ position should

   have been resolved upon review of Plaintiffs’ brief, which unambiguously stated “Nothing in

   claim 1 expressly or even impliedly requires that the phase voltage be measured at a

   particular location or in a particular manner.” (Dkt. 56 at 7 (emphasis added); see also Zane Dec.

   ¶¶42-43, 45.) With the understanding that “applied” is not so limited, Defendant’s criticism fails.

             Figure 1, which Defendant relies on to ostensibly support its construction, is actually fatal

   to it. Defendant insists that the phase voltage is located “between that LED group and the next

   one.”(Dkt. 65 at 7.) It then identifies Vn as one of those phase voltages. Id.. However, as can be

   plainly     seen,   in   Figure   1

   (reproduced to the right), the

   rightmost voltage Vn is not in

   between an LED group and the

   next one – there is no next one. (See Zane Decl. ¶44.)

             More fundamentally, the attempt to parse whether a voltage (e.g., V1) is the output of one




   5
          Defendant’s reliance on the use of the term “applied” in connection with Vrect is not
   contrary to Plaintiffs’ construction. The portion of the specification relied upon by Defendant
   speaks at a higher level of generality and relates to the voltage applied to the entire string of
   LEDs—it doesn’t relate to the phase voltages applied to the various groups. (See Dkt. 65 at 7).
                                                       8
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 17 of 48 PageID #: 2452




   group (i.e., Group 1) or the input to the other (i.e., Group 2) rests on the false premise that the

   claims necessarily define “phase voltage” in terms of a specific location. As Defendant’s analysis

   necessarily concedes, V1 is associated with both Group 1 and Group 2, rendering the distinction it

   imports into the claims meaningless. The specification also explains that phase voltages can be

   considered either downstream of or at a phase. (Dkt. 1-9 at 2:19-20 (“Phase switching is done by

   sensing the downstream phase voltages”; see also id. at 2:24-25 (“Phase switching is done by

   sensing each phase’s own voltage”).) Thus, Defendant’s proposed requirement that phase voltage

   only be measured downstream should be rejected.

          3.     “A light emitting device comprising” - U.S. Patent No. 7,667,225,
          claims 1, 4-7, 10, 11, 16-19
               Plaintiffs’ Construction                 Defendant’s Construction
   Limiting preamble, the device is capable of Preamble is not limiting.
   emitting light.
          Defendant’s primary response with respect to the preamble recitation “[a] light emitting

   device” comprises reliance on the Patent Trial and Appeal Board’s institution decision. (Dkt. 65

   at 8.) The institution decision, however, did not purport to finally resolve the issue, but instead

   expressly stated: “[o]n this record, and for purposes of this Decision, we do not consider the

   preamble of claim 1 to be limiting.” (Dkt. 66-2 at 9.) Indeed, the Board “invite[d] the parties to

   further address this issue during the trial.” (Id. at 13 (emphasis added).)

          More fundamentally, Plaintiffs disagree with the Board’s preliminary analysis. In

   particular, the Board concluded without substantive analysis, that “the claims themselves define a

   structurally complete invention in the claim body, namely a substrate layer, first and second

   semiconductor layers, and a quantum well layer positioned between the first and second layer and

   having the required carrier trap portions.” (Id.) That preliminary analysis, however, fails to

   properly assess the “complete invention” in the context of the ’225 patent. From the very start, the

   specification of the ’225 patent confirms that rather than merely disclosing layers on a substrate,

                                                     9
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 18 of 48 PageID #: 2453




   the inventive concept relates to light emitting devices:

          The present disclosure relates to light emitting devices that can be used for light
          emitting diodes (LEDs) and laser diodes (LDs ). More particularly, the present
          disclosure relates to a light emitting device that includes at least one carrier trap
          portion in at least one layer within a multi-quantum well structure.

   (Dkt. 1-6 at 1:16-21; see also id. at Title (“Light Emitting Device”).) This consistent usage, starting

   with the title of the of that patent is evidence supporting applying the preamble as limiting. Deere

   & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1358 (Fed. Cir. 2012); see also Poly-Am., L.P. v. GSE

   Lining Tech., Inc., 383 F.3d 1303, 1310 (Fed. Cir. 2004). Moreover, the Abstract of the invention

   confirms that “[t]he light emitting device includes a substrate, a first semiconductor layer on the

   substrate, a second semiconductor layer on the first semiconductor layer, and a multi-quantum well

   structure including at least one well layer and at least one barrier layer between the first and second

   semiconductor layers.” (Dkt. 1-6 at Abstract (emphasis added).)

          Stated differently, the task for the Court is to determine whether the elements recited in the

   body of the claim properly represent the “inventive concept.” Proveris Sci. Corp. v. Innovasystems,

   Inc., 739 F.3d 1367, 1373 (Fed. Cir. 2014); Vizio, Inc. v. Int’l Trade Comm’n, 605 F.3d 1330, 1340

   (Fed. Cir. 2010) (holding that a preamble is limiting if it is “the essence or a fundamental

   characteristic of the claimed invention”) (emphasis added); see also On Demand Mach. Corp. v.

   Ingram Indus., Inc., 442 F.3d 1331, 1343 (Fed. Cir. 2006). That the invention is a light emitting

   diode is not an “intended use” or “purpose,” but is instead the “essence of the invention” See

   Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir.

   2003). Indeed, the background section of the ’225 patent confirms that the problem to be addressed

   was deterioration of light emission (Dkt. 1-6 at 1:59-2:2), which gives the fundamental context of

   the improvements described in the detailed description. The Board and Defendant fail to address

   the invention as described throughout the patent, and therefore, arrive at an flawed conclusion.


                                                     10
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 19 of 48 PageID #: 2454




          4.      “carrier trap portion” - U.S. Patent No. 7,667,225, claims 1, 4-7, 10, 16-19
       Plaintiffs’ Construction                          Defendant’s Construction
   A physical shape or a quantum-      A portion of a multi-quantum well structure (a physical shape
   mechanical energy state that can    or a quantum-mechanical energy state) that is capable of
   confine injected electrons and      efficiently using carriers which can be trapped and lost by the
   holes.                              dislocations, e.g. a nanoscale indium-rich cluster.
          As it does for a number of claim terms, Defendant presents the Court with two different

   claim constructions. (Dkt. 65 at 10.) Here, Defendant proposes a construction and also presents a

   modified construction based on the opinion of a purported expert. (Id.) Plaintiffs respectfully assert

   that this failure to take a definitive position renders its analysis both confusing an internally

   inconsistent. On that basis, Defendant’s constructions should be rejected.

                  a)      Defendant’s Lexicography Argument is Internally Inconsistent

          Defendant’s assertion that a “definition” from the specification is controlling is inconsistent

   with its admission that expert opinion is necessary to “narrow the definition provided in the

   specification.” (Dkt. 65 at 10 (emphasis added).) To act as a definition, “the patentee must ‘clearly

   express an intent’ to redefine the term.” Thorner, 669 F.3d at 1365. By relying on extrinsic

   evidence to change the purported definition, Defendant concedes that “patentee [did not] ‘clearly

   set forth a definition of the disputed claim term” other than its plain and ordinary meaning.’” Id.

   Stated differently, Defendant’s analysis relies on two mutually exclusive sources of claim-

   construction evidence, and therefore, its cobbled-together construction should be rejected.

          A review of Dr. Krames’s declaration adds further confusion rather than clarity to the

   parties’ dispute. In particular, Dr. Krames criticizes the use of the word “confines” in Plaintiffs’

   construction (Dkt. 67 ¶68), but then asserts that “[t]he lower energy levels at the carrier trap serve

   to draw-in and localize carriers” (id. at ¶69). Nowhere, however, does he meaningfully explain the

   difference between confinement and localization beyond asserting that the former “suggests that

   carriers that have been drawn in are trapped and unable to escape.” (Id. at ¶70.) Rather than a


                                                    11
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 20 of 48 PageID #: 2455




   criticism of Plaintiffs construction, Dr. Krames presents an improper straw man of absolute

   confinement that is neither expressly required nor implied by Plaintiffs’ construction. Moreover,

   by using the word “trapped” as part of his critique, Dr. Krames seems to object to the claim

   language itself – “carrier trap portion.” In other words, the parties agree that absolute containment

   is not necessary and instead differ solely on the language to capture that concept. Defendant’s

   reliance on expert opinion to contest a non-existent construction, therefore, should not be given

   any weight in the Court’s analysis.

                  b)      Defendant’s Use of the Term “Localizing” Obscures Rather than
                          Clarifies the Claim Language

          Instead, the Court should consider whether the word “confine” or “localizing” properly

   reflect the simple English-language word “trap” as used in the claims. Plaintiffs assert that, for

   purposes of instructing the jury, the former provides the clearer and more readily applied meaning

   from the perspective of a lay jury. Defendant’s proposal of “localizing” fails in its fundamental

   purpose – to “provide the jury with a clear understanding of the disputed claim scope.” Eon Corp.,

   815 F.3d at 1320 (emphasis added). Indeed, Defendant’s construction as a whole, which includes

   a parenthetical and an unnecessary example would only serve to confuse the jury.

                  c)      Defendant’s Construction Improperly Imports Limitations

          Finally, as to the “multi-quantum well structure” and “improved efficiency” portions of its

   construction, Defendant fails to justify importing those requirements into the claims. Indeed, as to

   the former, Defendant’s brief leaves that aspect of its construction unaddressed. And as to the

   latter, Defendant incorrectly asserts that “efficiently using . . . describe[s] how the carrier the

   carrier trap influences the carriers.” (Dkt. 65 at 10.) “Efficiently” is not a description of “how,”

   but is instead an adverb that, at best, provides a qualitative description of a resulting benefit. Such

   an unrecited benefit, however, is not a proper construction of what a “carrier trap portion” is. See


                                                     12
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 21 of 48 PageID #: 2456




   i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 844 (Fed. Cir. 2010) (holding that an unrecited

   “benefit” should not be imported into the claims); see also Arthrex, Inc. v. Smith & Nephew, Inc.,

   935 F.3d 1319, 1329-31 (Fed. Cir. 2019) (holding that an unrecited functional requirement should

   not be imported into a structural claim); Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1368

   (Fed. Cir. 2012) (holding that an unrecited “purpose” should not be imported into the claims).

           5.     “[band gap energy decreasing in] a curved line shape from a periphery of the
           carrier trap portion to a center of the carrier trap portion” - U.S. Patent No.
           7,667,225, claim 4
                      Plaintiffs’ Construction                    Defendant’s Construction
   Plain and ordinary meaning or the energy difference between Indefinite.
   valence and conduction bands falls according to a rounded
   profile from the outer part of the carrier trap portion to its
   center.
           Because Defendant withdrew its proposal for this claim term (Dkt. 65 at 11), no response

   is warranted. Instead, the parties agree that this term means “the energy difference between valence

   and conduction bands falls according to a rounded profile from the outer part of the carrier trap

   portion to its center.”

           6.     “a carrier trap cluster formed by clustering at least two carrier trap
           portions” - U.S. Patent No. 7,667,225, claim 19
       Plaintiffs’ Construction                            Defendant’s Construction
   Plain and ordinary meaning or a      Product-by-process limitation. For purposes of infringement:
   group of two or more carrier         plain meaning, i.e. a carrier trap cluster formed by clustering
   traps located relatively close to    at least two carrier trap portions. For purposes of invalidity: a
   each other.                          group of two or more carrier trap portions located relatively
                                        close to one another.
           With respect to this claim term, Defendant’s analysis ignores the Court’s fundamental role

   in claim construction – to resolve “a fundamental dispute regarding the scope of a claim term.” O2

   Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008); see also

   id. at 1361. In other words, courts are not required to weigh in on every potential variance between

   the parties’ proposals, but instead are instructed to resolve actual disputes. Here, there is none. The

   language of the claims as written will inform the jury of the scope and meaning for this term.

                                                     13
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 22 of 48 PageID #: 2457




           As Plaintiffs explained in their Opening Brief, the claim as written reflects the “truism that

   the result of ‘clustering’ is a ‘cluster.’” (Dkt. 56 at 14.) In other words, by identifying a cluster, the

   fact that clustering occurred is self-evident. Defendant does not respond to or even acknowledge

   this simple truism. (Dkt. 65 at 11-12.) Instead, without identifying a fundamental dispute that

   necessitates the Court’s consideration, Defendant insists that the jury be instructed with a

   confusing 41-word construction that fails to clarify the simple claim language as written. As

   explained in Semiconductor Energy Lab. Co. v. Samsung Electronics. Co., No. 09-CV-01-BBC,

   2009 WL 3731959, at *1 (W.D. Wis. Nov. 4, 2009) “[c]laims construction is not an academic

   exercise.” Here, the claim as written sufficiently addresses the proper claim scope, and no further

   explanation or gloss is necessary.

           9.     “[the input voltage to periodically change during a period and to have a] first
           voltage value, which does not turn on the plurality of light emitting cells, after a first
           peak value” U.S. Patent No. 8,716,946, claim 1
             Plaintiffs’ Construction                           Defendant’s Construction
   During each regularly occurring rise and        The input voltage to the light emitting cell array has
   fall of the applied voltage, there is a peak    a first voltage value which does not turn on the
   and a voltage after the peak that is below      plurality of light emitting cells, at a point in time
   the threshold voltage of the light emitting     after the input voltage to the light emitting cell array
   cells.                                          reaches a first peak value.
           As an initial matter, Plaintiffs note that Defendant’s analysis of the preamble recitation

   “light emitting device” in the ’225 patent’s claims (term 3 above) is in stark contrast with its

   analysis here. Despite the fact that the former term appears in the claims, is the title of the patent,

   and is used throughout the specification, Defendant urges that the claims are not directed to light

   emitting devices. Here in contrast, Defendant urges that “[t]he claim also distinguishes between

   the overall ‘light emitting device’ and the ‘light emitting cell array’ it contains.” (Dkt. 65 at 24-

   25.) In other words, Defendant employs the claims’ preamble as a limitation to distinguish a

   recitation from the body of the claim. This implicit reliance on the preamble recitation “light

   emitting device” (not coincidentally the same preamble as disputed with respect to claim 1 of the

                                                      14
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 23 of 48 PageID #: 2458




   ’225 patent) cannot be reconciled with Defendant’s previous argument. Defendant’s conspicuous

   reversal of position, therefore, materially weakens its analysis of both preambles.

          Moreover, Defendant employs an unambiguously results-oriented approach to construe the

   claims based on the “delay-phosphor embodiment.” (Dkt. 65 at 23.) Indeed, Defendant urges that

   “under Satco’s construction, Satco’s accused products do not infringe, because they do not use a

   delay phosphor.” (Id. at 24.) Nothing in the claim as written requires a “delay phosphor,” which

   comprises an additional requirement that Defendant seeks to improperly import into the claims.

          Similarly, Defendant’s apply a narrow construction for the term “input voltage” in order to

   suggest that non-infringement must follow. Claim 1 recites:

          A light emitting device, comprising:
          [a] a light emitting cell array configured to receive an input voltage and comprising
          a plurality of light emitting cells connected in series on a substrate,
          [b] the plurality of light emitting cells to emit light in response to the input voltage,
          the input voltage to periodically change during a period and to have a first voltage
          value, which does not turn on the plurality of light emitting cells, after a first peak
          value,
          [c] wherein the light emitting device emits light comprising a periodically changing
          luminous intensity in response to the input voltage, the periodically changing
          luminous intensity of the light emitting device has a second peak value and a
          minimum value, the minimum value of the periodically changing luminous
          intensity is greater than zero when the input voltage has the first voltage value, and
          wherein each light emitting cell comprises an inclined side surface.

   Without evidence or analysis, Defendant asserts that the term “input voltage” as used in element

   [a] above is limited solely to the amplitude of the voltage as used directly by the cells of the “light

   emitting cell array.” Nothing in the claim itself requires that narrow meaning. More specifically,

   the plain language of the term “input voltage” expressly requires nothing more than that a voltage

   is input. That express language can plainly be met by a voltage that is input to the “light emitting

   device,” so long as “the light emitting cell array [is] configured to receive” that voltage.

          Defendant’s contrary argument is premised on the theory that a voltage cannot be received

                                                     15
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 24 of 48 PageID #: 2459




   by the “device” and the “cell array” on the device. (Dkt. 65 at 25 (“the ‘input voltage’ is received

   by the ‘cell array,’ not the ‘device.’”) (emphasis added).) Nothing in claim 1, however, precludes

   an interpretation encompassing a voltage that is input to the device, and that is also received

   directly or indirectly by the cell array. Absent such words of exclusion, such an narrow

   interpretation is not warranted. See MEMS Tech. Berhad v. Int’l Trade Comm’n, 447 F. App’x

   142, 152 (Fed. Cir. 2011); see also ICM Controls Corp. v. Honeywell Int’l, Inc., 256 F. Supp. 3d

   173, 201 (N.D.N.Y. 2017); WeddingChannel.com, Inc. v. The Knot, Inc., No. 03 Civ.7369, 2005

   WL 165286, at *10–12 (S.D.N.Y. Jan.26, 2005). Moreover, the use of the phrase “configured to”

   expressly suggests the possibility of intervening circuitry via which the “input voltage” can be

   “received by” the light emitting cell array.

          As to Defendant’s discussion of Plaintiffs’ position from the Northern District of Texas

   (Dkt. 65 at 25), nothing said there is remotely contradictory to its position here. The “first voltage

   value” can be “a characteristic of the ‘input voltage’” under Plaintiffs’ current construction.

          And finally, nothing said during the prosecution of the ’946 patent can reasonably be

   interpreted to meet the clear-and-unmistakable-disclaimer standard. More specifically, nowhere

   does Defendant identify a purported disclaimer of an “input voltage” being directly or indirectly

   received by a cell array. Instead, Defendant merely points to the true statement from the

   prosecution history that the cited prior art did not disclose “any feature in which a minimum value

   of luminous intensity emitted from a light emitting device is substantially greater than zero when

   the input voltage value has a first voltage value that does turn on the plurality of light emitting

   cells.” (Dkt. 65 at 25.) Nothing in that statement required the “light emitting cells” to directly

   receive the “input voltage” or otherwise disclaimed any specific relationship between the “light

   emitting cells” and the “input voltage.” Instead, as shown in figures 11 through 16 of the ’722

   patent, the applicants merely pointed out the fact that in the prior art ’722 patent, there are time

                                                    16
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 25 of 48 PageID #: 2460




   periods where the voltage is too low to turn on light emitting cells, and during those time periods,

   the embodiments according to the ’722 patent would not have emitted light.

          10.    “LED chip comprising: an array of light emitting cells” / “a light emitting
          diode (LED) chip comprising a plurality of light emitting cells” -
          U.S. Patent No. 8,860,331, claim 1, 11
                 Plaintiffs’ Construction                       Defendant’s Construction
   An arrangement of at least two discrete light emitting Plain meaning – no construction
   semiconductor structures on a growth substrate.        necessary.
                  a)      Defendant’s Silence Indicates Its Inability To Craft A Reasonable
                          Construction
          With respect to this claim term, rather than substantively engage, Defendant unhelpfully

   asserts that no construction is necessary. In other words, Defendant’s sole position is that the jury

   requires no construction and can instead apply the claim language as written. Defendant, however,

   does not assert that the scope and meaning of “light emitting cell” is within the knowledge of lay

   jurors, effectively conceding that a construction should be provided.

          At heart, the dispute relates to the relationship between the terms “LED chip” and “light

   emitting cells” as used in the ’331 patent. Plaintiffs assert that the recited “LED chip” is a structure

   that includes at least two light emitting cells on the substrate on which they were grown (i.e.,

   formed). Defendant, identifies no meaning for that relationship. Instead, Defendant irrelevantly

   assert that “as a person of ordinary skill would know, some LED chips are made by removing the

   growth substrate (often to replace it with something else).” (Dkt. 65 at 26.) The issue, however, is

   not how a person having ordinary skill in the art would have interpreted the term “LED chip” in a

   vacuum, but instead how such a person would have interpreted that term as used to describe a

   structure having “an array of light emitting cells.” Stated differently, the dispute is how the term

   “LED chip” would have been understood when used to characterize a higher-order structure that

   includes multiple lower-order “light emitting cells”; which Defendant fails to address.




                                                     17
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 26 of 48 PageID #: 2461




                  b)      The Declaration Submitted by Defendant Supports Plaintiffs’ Position

          Defendant relies on a declaration submitted by Dr. Michael Krames, who in turn references

   a 2008-era patent on which he is a named inventor. That patent (U.S. Patent 8,062,916 (Dkt. 66-

   23)), however, uses an entirely different nomenclature from that used in the ’331 patent. More

   specifically, in contrast to the ’331 patent, which uses the term “chip” to describe a higher-order

   structure containing “cells”, Dr. Krames’s patent uses the term “chip” to characterize a lower order

   structure contained within a higher-order “module.” (Dkt. 66-23 at Abstract (“Individual flip chip

   LEDs are formed by trenching or masked ion implantation. Modules containing a plurality of

   LEDs are diced and mounted on a submount wafer.”) (emphasis added); see also id. at 2:39-41

   (“The LEDs/substrate are then diced to create the LED modules with series-connected LEDs, and

   the LEDs are then mounted as flip chips onto a submount wafer.”).

          At best, the term “chip” as used in the ’331 patent’s claims corresponds functionally (but

   not structurally) to the higher-order collection of light emitting units in the form of a “module” as

   used in Dr. Krames’s patent. And importantly, the cited patent does not disclose a structure that

   corresponds to lower-order “cells” within a higher-order “chip” as disclosed in the ’331 patent.

   Indeed, the term “cell” appears nowhere in that patent. (See, generally, Dkt. 66-23.)

          In summary, Defendant’s failure to identify a plain and ordinary meaning for the claim

   term “light emitting cell” supports Plaintiffs’ assertion that the term was coined to describe the

   arrangement of discrete light emitting semiconductor structures on a growth substrate. And in the

   absence of any counterproposal, the Court should adopt Plaintiffs construction – “An arrangement

   of at least two discrete light emitting semiconductor structures on a growth substrate.”

                  c)      Defendant’s Specification Citations Do Not Support Its Construction

          Defendant asserts that the word “grow” is used only “one time” in the ’331 patent’s

   specification. (Dkt. 65 at 27.) That argument, however, ignores the repeated description of the

                                                    18
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 27 of 48 PageID #: 2462




   underlying concept, i.e., the substrate on which the cells are “formed”:

             “The bridge rectifier may be positioned on the substrate. Accordingly, the bridge

              rectifier may be formed together with the light emitting cells.” (Dkt. 1-3 at 5:61-63

              (emphasis added).

             “The light emitting cells 30 can be formed by forming the respective semiconductor

              layers and an electrode layer on the substrate 20 and then patterning them using photo

              lithography and etching processes.” (Id. at 8:43-46 (emphasis added).)

             “The substrate 20 may be a substrate made of Al2O3, SiC, ZnO, Si, GaAs, GaP,

              LiA12O3, BN, AlN or GaN, and selected depending on the material of a semiconductor

              layer to be formed on the substrate 20.” (Id. at 8:46-49 (emphasis added).)

             “Referring to FIG. 7, the light emitting device comprises an array of light emitting cells

              C1 to Cn connected in series. The array is formed on a single LED chip.” (Id. at 9:48-

              50 (emphasis added).)

             “That is, the first and fourth diode portions 410 to 440 may be formed on the same

              substrate while forming the light emitting cells 30.” (Id. at 15:35-37.)

   The sole distinction between the “growth substrate” and the “substrate on which the cells were

   formed” is that the former is a simpler and more accessible phrase for the jury to apply.

          11.    “A light-emitting diode chip configured to emit light of a first wavelength
          range and light of a second wavelength range, comprising” – U.S. Patent No.
          9,343,631, claim 1
                                         Agreed Construction
   Preamble is limiting. Plain meaning, i.e., the light emitting diode chip is configured to emit light
   of a first wavelength range and light of a second wavelength range.
          In order to minimize the number of disputes, Plaintiffs adopted Defendant’s proposed

   construction of this term in its Opening Brief. (Dkt. 56 at 4 n.3.) Rather than accept Plaintiffs’

   agreement, Defendant improperly raises an entirely different dispute in order to present an equally


                                                    19
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 28 of 48 PageID #: 2463




   improper non-infringement theory at the claim construction stage. (Dkt. 65 at 29.) Because the

   agreed construction presents the newly identified term as written, i.e., without proposed

   construction, Defendant’s attempt to manufacture a new dispute should be rejected by the Court.

          To the extent that the Court deems it proper to address Defendant’s new and untimely

   position, that construction should still be rejected. The precise nature of Defendant’s construction

   is unclear, but the apparent meaning underlying its argument is that a phosphor cannot be

   considered part of a “light-emitting diode chip” if the phosphor is added at the packaging stage

   rather than earlier in the process. Importantly, Defendant does not assert that a phosphor is distinct

   from a “light-emitting diode chip,” i.e., cannot be a part thereof. To the contrary, the language of

   claim 1 expressly encompasses phosphor as a part of a “light emitting diode chip”:

          1. A light-emitting diode chip configured to emit light of a first wavelength range
          and light of a second wavelength range, comprising:
                                     *               *               *
          a phosphor disposed on the light-emitting structure[.]

   (Dkt. 1-2 at 14:12-24 (emphasis added).) Because the phosphor is expressly recited as a part of the

   recited “light emitting chip,” there can be no fair argument that a phosphor cannot be part of a light

   emitting diode chip. Relatedly, Defendant’s argument about the process step at which a phosphor

   is added is irrelevant to the express language of claim 1, which merely identifies the physical

   position of the “phosphor” relative the “light-emitting structure,” i.e., the former must be “disposed

   on” the latter. Whether that deposition occurs as part of packaging is irrelevant to the claim

   language, which fails to mention a package at all.

          The proper construction, therefore, is the parties agreement “the light emitting diode chip

   is configured to emit light of a first wavelength range and light of a second wavelength range.”

          12.     “second insulation layer” - U.S. Patent No. 9,627,435, claim 1
              Plaintiffs’ Construction                   Defendant’s Construction
   Plain and ordinary meaning or a second layer An insulation layer that protects the second
                                                    20
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 29 of 48 PageID #: 2464




   of material that lacks conductivity               conductive material and first insulation layer.
          The sole dispute between the parties with respect to the “second insulation layer” is

   whether that term should be construed based on the ordinary meaning of what such a layer is (as

   proposed by Plaintiffs) or instead, whether specification’s description of a “protecting insulation

   layer” must be imported into the claims (as proposed by Defendant). On this issue, the law is clear

   – an unrecited benefit or purpose should not be imported into the claims. See Arthrex, 935 F.3d at

   1329-31 (holding that an unrecited functional requirement should not be imported into a structural

   claim), Toshiba, 681 F.3d at 1368 (holding that an unrecited “purpose” should not be imported

   into the claims). As explained in Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358 (Fed. Cir. 2001),

   “[w]here the function is not recited in the claim itself by the patentee, we do not import such a

   limitation.” Id. at 1367 (emphasis added); see also Toro Co. v. White Consol. Indus., Inc., 266 F.3d

   1367, 1371 (Fed. Cir. 2001) (“An invention claimed in purely structural terms generally resists

   functional limitation.”) (emphasis added). Applying that law here, the sole issue of claim

   construction should be to define the term “insulation layer.” Defendant, however, ignores that issue

   by presenting the term without construction, and instead improperly imposing a functional

   description based on a disclosed embodiment. Defendants’ construction, therefore, should be

   rejected. Instead, the correct construction of “second insulation layer” is “a second layer of

   material that lacks conductivity.”

          13.     “near the active region” - U.S. Patent No. 9,716,210, claims 1, 22
              Plaintiffs’ Construction                 Defendant’s Construction
   Plain and ordinary meaning or close to the Plain meaning, i.e., “near the active region” is
   active region.                             mutually exclusive of the active region.
          Rather than address Plaintiffs’ Opening Brief, Defendant suggests that there is no

   meaningful difference between the parties’ proposals. (Dkt. 65 at 32.) Although Plaintiffs agree

   that there does not appear to a substantive distinction, they maintain, as stated in their Opening


                                                   21
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 30 of 48 PageID #: 2465




   Brief, that Defendants’ construction is needlessly obtuse. (Dkt. 56 at 22.) Plaintiffs assert,

   therefore, that Defendant’s construction should be rejected in favor of the claim term as drafted or

   the simple language “close to the active region.”

          14.   “a spacer layer . . . having a bandgap smaller than that of the barrier layer
          and greater than that of the quantum well layer” - U.S. Patent No. 9,716,210, claims
          1, 6
     Plaintiffs’ Construction                         Defendant’s Construction
   The bandgap of each            Ordinary meaning: the bandgap of the spacer layer (as opposed to
   individual sublayer of the     each individual sub-layer) is smaller than the bandgap of the barrier
   spacer layer has a bandgap     layer and greater than the bandgap of the quantum well layer.
   that is smaller than the       Seoul’s Patent Owner Preliminary Response in IPR2020-00248 has
   bandgap of the barrier layer   disclaimed the ordinary meaning of this limitation. As required by
   and greater than the           Seoul’s prosecution disclaimer, this limitation requires the bandgap
   bandgap of the quantum         of each individual sublayer of the spacer layer to have a bandgap
   well layer.                    that is smaller than the bandgap of the barrier layer and greater than
                                  the bandgap of the quantum well layer.
          As discussed throughout this brief, Defendant confusingly presents multiple constructions

   with respect to a number of claim terms. Here, Defendant’s first construction purports to be based

   on “[o]rdinary meaning.” (Dkt. 65 at 32-33.) Defendant concedes, however, that its first proposed

   construction should not be adopted by the Court. (Id.) That construction, therefore, appears to serve

   no relevant purpose, and instead can only cause confusion regarding Defendant’s actual position.

   However, to the extent that Defendant asserts that it has somehow reserved the right to later seek

   its alternative construction, Plaintiffs will strongly object to that form of gamesmanship.

          As to Defendant’s second “construction” (Dkt. 65 at 32-33), here again the form of that

   construction appears designed more to obscure than address the scope and meaning of the claim

   term. In particular, as written the proposal is more argument than construction. The purpose of

   claim construction is to instruct the jury on what the claim term means. Eon Corp., 815 F.3d at

   1320. There can be no legitimate purpose to instructing the jury with argument. Moreover, no

   disclaimer occurred. Plaintiffs argued for the correct claim construction during inter partes review,

   thus disclaiming nothing. Regardless, even if Defendant’s analysis were correct, presenting the
                                                    22
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 31 of 48 PageID #: 2466




   jury with argument rather than an instruction would be improper as a matter of law. See Cordis

   Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1337 (Fed. Cir. 2009) (“it is improper to argue claim

   construction to the jury”) (emphasis added, citations omitted); see also ATEN Int’l Co. v. Uniclass

   Tech. Co., 932 F.3d 1364, 1370 (Fed. Cir. 2019). Restated – it matters not from the jury perspective

   what route the Court took to reach the final instruction, whether that route was ordinary meaning,

   lexicography, disclaimer, or agreement of the parties (the actual one taken here). Instead, the final

   destination, the controlling instruction, is all that matters. Here, that construction should be “The

   bandgap of each individual sublayer of the spacer layer has a bandgap that is smaller than the

   bandgap of the barrier layer and greater than the bandgap of the quantum well layer.”

          15.     “adjacent” - U.S. Patent No. 9,716,210, claim 4
              Plaintiffs’ Construction                          Defendant’s Construction
   Plain and ordinary meaning or near.                 Plain meaning, i.e., directly next to.
          Defendant’s analysis of the claim term “adjacent” is largely inscrutable. In particular,

   rather than seek to defend its proposed construction – “directly next to” – Defendant raises an

   entirely different dispute regarding whether the term “adjacent” excludes the presence of

   “intervening layers of the same type.” (Dkt. 65 at 34.) To accomplish this change in position,

   Defendant asserts that Plaintiff “misstates Defendant’s position . . . [by] suggesting that only one

   layer can be ‘directly’ next to the active region.” (Id. at 35 (emphasis added).) Plaintiffs object to

   Defendant’s assertion that a misstatement was made. Although Defendant may now desire a

   construction broader than the “directly next to” construction it initially sought, justifying its change

   in position by seeking to blame Plaintiffs is not well taken. The Court should simply resolve this

   issue by rejecting Defendant’s actual construction rather than addressing the newly raised issue.

          To the extent that the Court deems it necessary to address this new issue, Defendant’s

   unstated construction should be rejected on the merits. Rather than fairly seek to construe the term

   “adjacent,” Defendant asserts that claim 4 uses “odd phrasing” that must be resolved by reference

                                                     23
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 32 of 48 PageID #: 2467




   to an embodiment disclosed in the ’210 patent. Contrary to Defendant’s assertion, the term

   “adjacent”, whether considered alone or in the context of claim 4, is not remotely “odd.” Indeed,

   Defendant largely concedes that the ordinary meaning of “adjacent” is consistent with Plaintiffs’

   construction – “near.” (Dkt. 65 at 35.) Rather than accept that ordinary meaning, Defendant

   references an excerpt from the ’210 patent. (Id.) Defendant, however, does not assert that that

   excerpt is definitional or provides a disclaimer, and therefore, this is merely another example of

   improperly importing requirements into the claims. Thorner, 669 F.3d at 1366.

          16.     “dimming level detector configured to detect a dimming level corresponding
          to the drive voltage” - U.S. Patent No. 9,807,828, claim 1
    Plaintiffs’ Construction                       Defendant’s Construction
   A circuit that detects a     Ordinary meaning: a circuit that normalizes the drive voltage in
   signal corresponding to      order to produce a voltage that represents the dimming level, as
   the drive voltage and        shown for example in Figure 6.
   outputs a detected           Seoul’s Patent Owner Preliminary Response in IPR2020-00247 has
   dimming level to the LED     disclaimed the ordinary meaning of this limitation. As required by
   driving module.
                                Seoul’s prosecution disclaimer, this limitation requires a detector
                                that both detects a dimming level and outputs a detected dimming
                                level, i.e. the amount by which to dim the LEDs, not a value that
                                merely corresponds to a detected dimming level.
          As it does for a number of terms, Defendant confusingly presents two materially different

   claim constructions. (Dkt. 65 at 37.) Based on the argument presented (id. at 37-38), it appears that

   Defendant is again only pursuing the alleged disclaimer.

          Defendant’s argument fails at the outset, as it cannot meet the exacting standard of

   disclaimer. See Cont’l Circuits, 915 F.3d at 798 (“To operate as a disclaimer, the statement in the

   prosecution history must be clear and unambiguous, and constitute a clear disavowal of scope.”)

   (citations omitted, emphasis added); see also Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513

   (Fed. Cir. 2015) (the cited statement must “be so clear as to show reasonable clarity and

   deliberateness, and so unmistakable as to be unambiguous evidence of disclaimer.”) (citations

   omitted, emphasis added). Defendant relies on three statements, none of which meet that standard.

                                                    24
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 33 of 48 PageID #: 2468




   Indeed, the mere fact that Defendant purports to rely on three distinct statements that all allegedly

   meet the high standard for disclaimer suggests that Defendant is simply grasping at straws.

          The first alleged disclaimer is nothing more than an argument for the very same claim

   construction that Plaintiffs urge here. In particular, Defendant cited Plaintiffs’ IPR statement that

   “the meaning of this claim term requires both detecting a dimming level and outputting a detected

   dimming level.” (Dkt. 65 at 37 (citing Dkt. 66-15 at 28).) That Plaintiffs sought the proper

   construction for this claim term and continue to pursue that meaning here is not a disclaimer of

   anything. Defendant’s confusing and irrelevant argument should be ignored by the Court.

          The second alleged disclaimer is a statement criticizing Defendant’s invalidity theory for

   being inartfully drafted. Dkt. 65 at 37. The whole statement in context reads as follows:

          Indeed, Petitioner seems to acknowledge this lack of detection of dimming level in
          its failure to address what it is the “dimming level detector” must detect. Petitioner
          attempts to avoid addressing this hole in its prior art by arguing that the “scaled
          down output voltage” in Kim-220’s LADU merely “corresponds” to a “dimming
          level.” Thus, Petitioner consciously avoids contending that the “scaled down output
          voltage” is indicative of a dimming level—i.e., the amount by which to dim the
          LEDs—a standard it knows its art cannot meet.

   (Dkt. 66-15 at 30.) Simply put, it is unclear how pointing to an admission by Defendant could

   function as a disclaimer of claim scope. More specifically, rather than identify a “dimming level,”

   Defendant conceded that it was relying on something other than a “dimming level.” Defendant

   fails to provide a legal basis for concluding that a defendant’s admission can act as a disclaimer

   against a plaintiff. Disclaimers must be based on a plaintiff’s own statements. See Sorensen v. Int’l

   Trade Comm’n, 427 F.3d 1375, 1379 (Fed. Cir. 2005) (“it is the applicant, not the examiner, who

   must give up or disclaim subject matter that would otherwise fall within the scope of the claims”).

          The third alleged disclaimer comes—yet again—from a statement made in the claim

   construction section of Plaintiffs’ preliminary response. (Dkt. 65 at 38 (citing Dkt. 66-15 at 12).)

   The quote is taken again from a discussion of how the claims support the very same construction

                                                    25
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 34 of 48 PageID #: 2469




   that Plaintiffs’ urge here. As above, the only conclusion from that discussion is that Plaintiffs’

   urged that the Patent Office adopt the proposed construction they seek here.

          Finally, even if Defendant is correct that a disclaimer occurred, Defendant still fails to

   support its full construction based on that purported disclaimer. More specifically, Defendant does

   not identify where Plaintiffs asserted that a “dimming level detector” should be construed to mean

   “a detector that . . . .” If this proposal is intended to narrow or broaden the claim relative to the

   claim language, Defendant should have explained the basis for its proposal. And if Defendant’s

   position is that no change was intended, it should explain why restating the claim language as

   drafted would assist the jury in understanding the scope and meaning of the claim term.

          17.     “block the drive current” - U.S. Patent No. 9,807,828, claim 1
                Plaintiffs’ Construction                       Defendant’s Construction
   Plain and ordinary meaning, or in the alternative, Plain meaning, i.e., stop the flow of the drive
   obstruct the drive current.                        current.
          The source of Defendant’s construction is the following passage from the ’828 patent: [i]n

   addition, the AC-driven LED lighting apparatus according to the exemplary embodiment blocks

   the drive current from being supplied to all of the LED groups . . . . For example, the AC-driven

   LED light apparatus . . . stops driving all of the plural LED groups . . . .” (Dkt. 65 at 38-39

   (emphasis added by Defendant, quoting Dkt. 1-10 at 10:21-39).) The quoted passage, however,

   does not equate “blocks the drive current” with “stop the flow of the drive current” as Defendant

   suggests. Instead, the verb “stop” is used to characterize whether the LED groups are being driven.

   An LED is being driven when the voltage applied is sufficient to produce light, called a “forward

   voltage level” in the ’828 patent:

          [T]he term “first forward voltage level” means a critical voltage level capable of
          driving a first LED group, the term “second forward voltage level” means a critical
          voltage level capable of driving a first LED group and a second LED group
          connected to each other in series, and the term “third forward voltage level” means
          a critical voltage level capable of driving the first to third LED groups connected
          to each other in series.

                                                    26
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 35 of 48 PageID #: 2470




   (Dkt. 1-10 at 6:31-38 (emphasis added).) The critical voltage here is the minimum turn on voltage

   that begins the emission of light. (Id. at 6:48-51 (“the plural LED groups are sequentially turned

   on to emit light with increasing input voltage and are sequentially turned off with decreasing input

   voltage”).) Nothing in the ’828 patent, however, suggests that stopping the drive current requires

   a complete absence of current flow, which as explained in Plaintiffs’ Opening Brief, is inconsistent

   with physical effects that are always present in electrical systems. (Dkt. 56 at 25-26.) As Dr. Zane

   explains, a person of ordinary skill in the art would understand that any practical circuit cannot

   completely block the flow of current and with respect to the embodiments of the ‘828 patent, for

   example, a leakage current can flow to the LEDs even when the transistors are technically “off.”

   (Zane Decl. ¶48.) The presence of such a current would not prevent the invention from inhibiting

   light emission because the LEDs would not reach their turn-on voltages. (Id. ¶¶47-50.)

          Moreover, the ’828 patent explains that blocking the drive current can be accomplished by

   providing “the ground voltage” (Dkt. 1-10 at 12:10-17), which itself implies some current flow.

   (See Zane Decl. ¶¶50-52.) As Dr. Zane explains, person of ordinary skill in the art would

   understand that only in an idealized situation is “ground” at zero potential. (Id. at ¶50.) Thus, a

   person of ordinary skill in the art would understand that completely stopping the drive current—

   as Defendant’s construction would seemingly require—is not possible in a real circuit

   implementing the invention of the ‘828 Patent. (Id. at ¶¶51-53.)

          In response, Defendant confusingly presented the following argument, which seems to

   effectively disclaim its construction as written:

          Seoul raises the specter of an “absolute interpretation” of Satco’s construction that
          would mean that “unavoidable realities,” such as “leakage current” or
          radiofrequency induced noise on a conductor” would make the limitation
          impossible to meet. (SCCB at 25-26.) But that is not how a person of ordinary skill
          would understand the specification when it says “stop driving the LEDs,” and is
          not what Satco is suggesting. (See Shackle Decl., ¶¶104, 107-108.) The
          specification is clear that the LEDs are either driven or not driven; the drive current

                                                       27
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 36 of 48 PageID #: 2471




           is either on or off. If the drive current is blocked, then it is off/stopped. It is not
           merely obstructed. Thus, Satco’s proposed construction should be adopted.

   (Dkt. 65 at 39.) More specifically, Defendant’s argument leaves unaddressed how a jury is to

   determine whether a drive current has been blocked. If, as Defendant concedes, some current flow

   can remain, then Defendant’s construction as written is improper. Defendant’s attempt to construe

   the construction rather than fixing it to resolve the defect is insufficient.

           Finally, the declaration submitted by Defendant for this term suffers the same flaws as

   Defendant’s analysis. In particular, the six paragraphs in Dr. Shackle’s declaration do not suggest

   that the drive current must be entirely “stopped.” (Dkt. 68 at ¶¶103-08.) Indeed, Dr. Shackle

   ignores the possibility that a small current significantly below the critical voltage (i.e., turn on

   voltage) could be present. (Id.) Instead, he omits all discussion of the central disputed issue by

   merely providing unhelpful citations to the specification that the Court can review on its own. This

   kind of conclusory expert opinion is not the kind of extrinsic evidence that can aid the Court and

   it should not be credited at all. The Court, therefore, should reject Defendant’s construction.

           18.    “LED driving module . . . configured to . . .” - U.S. Patent No. 9,807,828,
           claims 1, 4, 7, and 9
    Plaintiffs’ Construction                      Defendant’s Construction
   A module having           Definition in specification: A module configure to drive and control
   components arranged to    a light emitting diode after receiving AC voltage (this term should
   power light emitting      be compressively and broadly interpreted).
   diodes.
                             Seoul’s Patent Owner Preliminary Response in IPR2020-00247 has
                             disclaimed the definition in the specification. As required by
                             Seoul’s prosecution disclaimer, this limitation requires the LED
                             driving module to be a distinct structure from the dimming level
                             detector, and to receive as its input the output from the dimming
                             level detector.
           For this term Defendant yet again presents inconsistent constructions and relies on a flawed

   disclaimer argument. The relevant statements relied upon by Defendant, however, are not a

   clear and unambiguous disavowal of scope. Cont’l Circuits, 915 F.3d at 798. In this instance,

   Defendant attempts to take advantage of statements Plaintiffs made in explaining and applying
                                                      28
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 37 of 48 PageID #: 2472




   black letter claim construction law that Defendant violated in its invalidity theory:

          It is a black letter principle that “[w]here a claim lists elements separately, the clear
          implication of the claim language is that those elements are distinct components of
          the patented invention.” Becton, Dickinson, 616 F.3d at 1254 (internal quotations
          omitted). Petitioner violates this principle by reading both the “dimming level
          detector” and the portion of the “LED driving module” that “compare[s] the
          detected dimming level to a reference value” onto the same component: “the low
          angle detection unit 42” of Kim-220. This violation is compounded in this case
          because the claims require “LED driving module” take as an input, the dimming
          level signal that is output from the “dimming level detector.” Ex. 1001 at cl. 1 (“a
          dimming level detector configured to detect a dimming level corresponding to the
          drive voltage, wherein the LED driving module is configured to compare the
          detected dimming level to a reference value.”). Thus, these two limitations logically
          cannot be satisfied by the same element. The Board should decline to institute on
          this basis alone.

   Dkt. 66-15 at 24. (emphasis in original) This is simply a truism of patent law: two separate claim

   elements are just that—two separate claim elements. Defendant’s invalidity theory relied on

   improperly reading two claim elements on the same component in the prior art and as a result had

   its IPR not instituted. (Eisenberg Decl. Ex. 24.) Explaining the proper law disclaims nothing.

          Moreover, as explained in Plaintiffs’ Opening Brief, the remainder of Plaintiffs’ argument

   in the IPR Preliminary Response was directed to explaining that claim 1 expressly requires

   particular linkages between the recited structures. (Dkt. 56 at 27.) Defendant’s insistence on adding

   those linkages already present in the claim to the definition of LED driving module introduces

   confusing redundancy to the claim, and therefore, should be rejected.

          In short, Plaintiffs stand by their statements and arguments to the Patent Office which

   reflect true observations about claim construction law and the features of claim 1 but Defendant’s

   insistence on importing all of those back into the definition of LED driving module makes little

   sense. Thus, the Court should find no disclaimer and adopt Plaintiffs’ construction.

          19.     “an imaginary line extending orthogonal to a longitudinal direction of
          extension of the first portion bisects the first portion into halves of equal dimension
          in the longitudinal direction, the halves being asymmetrically configured about the
          imaginary line” – U.S. Patent No. 9,978,919, claim 1

                                                     29
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 38 of 48 PageID #: 2473




                                           Agreed Construction
   An imaginary line extending orthogonal to a longitudinal direction of extension of the first portion
   bisects the first portion into halves of equal areas in the longitudinal direction, the halves being
   asymmetrically configured about the imaginary line such that the asymmetric configuration acts to
   prevent generation and propagation of cracks.
          As discussed in its Opening Brief (Dkt. 56 at 4 n.3), in order to minimize the number of

   disputes, Plaintiffs adopted what appeared to be Defendant’s proposed construction as provided in

   the joint claim chart (Dkt. 51 at 10-11.) That construction is provided in the table above.

          Instead of accepting the apparent agreement, Defendant once again presents two materially

   different constructions, one purportedly based on “[p]lain meaning” and the other largely

   comprised of irrelevant argument. The Court’s obligation is to resolve fundamental disputes

   regarding the scope and meaning of claim terms. O2 Micro, 521 F.3d at 1362. Defendant’s

   confusing presentation renders it unclear whether a dispute exists. In addition, as discussed above

   with respect to “spacer layer” (term 15), it would be improper to include argument in a jury

   instruction. See Cordis, 561 F.3d at 1337. The Court, therefore, need only adopt the actual meaning

   agreed to by the parties: “An imaginary line extending orthogonal to a longitudinal direction of

   extension of the first portion bisects the first portion into halves of equal areas in the longitudinal

   direction, the halves being asymmetrically configured about the imaginary line such that the

   asymmetric configuration acts to prevent generation and propagation of cracks.”

          20.     “a first portion of the separation region positioned between the first top lead
          and the second top lead has a different shape than a second portion of the
          separation region positioned between the first bottom lead and the second bottom
          lead” - U.S. Patent No. 9,978,919, claim 1
     Plaintiffs’ Construction                           Defendant’s Construction
   The geometric outline of the    Plain meaning, i.e., shapes are different when they are not
   space between the two top       geometrically “similar,” i.e. when one shape cannot be obtained from
   leads is different from the     the other shape by uniformly scaling (enlarging or reducing),
   geometric outline of the        possibly with additional translation, rotation and reflection.
   space between the two           Seoul’s Patent Owner Preliminary Response in IPR2020-00151 has
   bottom leads.                   disclaimed the plain meaning of this limitation. As required by
                                   Seoul’s prosecution disclaimer, this limitation requires first and

                                                     30
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 39 of 48 PageID #: 2474




                                  second portions that are not “the same or substantially the same
                                  shape.” Examples of shapes that are not different according to
                                  Seoul’s prosecution disclaimer include shapes that are not
                                  geometrically similar due to differences in one dimension but not
                                  others, such as portions arranged in a stepped structure. Shapes also
                                  are not different if they “track each other,” “have the same overall
                                  structure,” or “bend in the same way.”
                  a)      Defendant Fails to Present a Construction for the Selected Term
          The term that Defendant selected for construction is “a first portion of the separation region

   positioned between the first top lead and the second top lead has a different shape than a second

   portion of the separation region positioned between the first bottom lead and the second bottom

   lead.” Defendant largely ignores that claim language by addressing only two words from that claim

   phrase – “different shape.” Despite that clear and simple two-word phrase, Defendant first

   proposes a 33-word construction that includes the word “shape” without construction, the

   abbreviation for the Latin phrase id est, and a parenthetical. No reasonable jury could parse this

   potential construction to assess what is required by or excluded from the claim scope. Indeed, the

   construction itself fails to identify the structures associated with the “different shape” recitation,

   leaving Defendant’s construction, at best, confusingly incomplete.

                  b)      Defendant’s Disclaimer Argument Is Unsupported by the Record
                          Before the Patent Trial and Appeal Board

          Defendant’s second construction, which purports to rely on IPR2020-00151, repeats many

   of these same errors. In particular, once again Defendant merely uses the term “shape,” indicating

   that Defendant believes no construction is necessary for that word. Despite that effective

   admission, Defendant proceeds to identify “examples” that it deems outside the scope of the claim

   term. Such “examples” are not a construction of the scope or meaning of the claim term, but instead

   represent specific factual predicates that Defendant believes should be sufficient to establish non-

   infringement. To the extent that any construction is provided by Defendant, that construction

   comprises “this limitation requires first and second portions that are not ‘the same or substantially

                                                    31
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 40 of 48 PageID #: 2475




   the same shape.’” Plaintiffs have no objection to the adoption of that construction, but object to

   the remaining verbiage, which obscures rather than clarifies the meaning of the claim phrase.

                  c)      Defendant’s Attempt to Exclude a “Stepped Structure” from the
                          Claim Scope Is Baseless

          Although the foregoing provides sufficient basis to reject its proposal, Defendant’s

   discussion of “stepped structure” merits an additional response. As Defendant notes, Plaintiffs’

   response in IPR2020-00151 distinguished the Wang reference as relied on by Defendant because

   those figures failed to show separation regions having “different shapes.” (Dkt. 65 at 48-49.)

   Indeed, Defendant reproduced the below images from Plaintiffs’ submission, which provided

   colored outlines to show that the shapes were the same:




   (Dkt. 65 at 49 (citing Dkt. 66-16 at 9).) Rather than addressing the actual argument made by

   Plaintiffs, Defendants assert that Plaintiffs somehow disclaimed “a ‘stepped structure.’” (Id.) The

   use of quotation marks without a following citation suggests that Plaintiffs expressly argued that

   the claimed invention is distinct from a “stepped structure,” a position that is simply false. Indeed,

   the lack of citation to the IPR record from which this purported quotation was taken confirms that

   no such distinction was made. In addition, as shown in the image above right, a stepped structure

   is a feature that is viewed in cross section. As shown in the embodiment depicted in figures 5A


                                                    32
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 41 of 48 PageID #: 2476




   and 5B of the ’919 patent (reproduced below), that preferred embodiment includes a cross-

   sectional stepped structure:




   In other words, rather than a cross-section, Plaintiffs’ argument was directed to the actual claim

   language – “a first portion of the separation region positioned between the first top lead and the

   second top lead has a different shape than a second portion of the separation region positioned

   between the first bottom lead and the second bottom lead.” No fair reading of the IPR record

   indicates that Plaintiffs disclaimed all possible stepped structures, and therefore, that portion of

   Defendant’s construction should be rejected. Instead, the Court should construe this term to mean

   “The geometric outline of the space between the two top leads is different from the geometric

   outline of the space between the two bottom leads.”

          21.     “bend” - U.S. Patent No. 9,978,919, claim 1
    Plaintiffs’ Construction                       Defendant’s Construction
   Plain and ordinary meaning Plain meaning: a change in the primary direction of the first portion.
   or a curved or angular Seoul’s Patent Owner Preliminary Response in IPR2020-00151 has
   change in direction.       disclaimed the plain meaning of this limitation. As required by
                              Seoul’s prosecution disclaimer, the limitation requiring a “bend”
                              requires a change in the primary direction of the first portion
                              sufficient to prevent the generation and propagation of cracks.
          In another strange analysis, Defendant asserts that the parties are in agreement. (Dkt. 65 at

   50.) Rather than agreement, Plaintiffs objected to Defendant’s proposal. (Dkt. 56 at 28-29.) In

                                                   33
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 42 of 48 PageID #: 2477




   addition, Defendant asserts that Plaintiffs committed some form of disclaimer with respect to the

   claim term “bend.” (Dkt. 65 at 50.) Rather than actually address how or where such a disclaimer

   purportedly occurred with respect to that claim term, Defendant refers the Court to its discussion

   of other claim terms “above in the preceding sections.” (Id.) Defendant’s failure to identify any

   basis for applying the law of disclaimer here renders its truncated analysis unsupported. The Court,

   therefore, should construe this term to mean “a curved or angular change in direction.”

          22.     “fine protrusion” - U.S. Patent No. 9,978,919, claims 5-7
         Plaintiffs’ Construction                      Defendant’s Construction
   Plain and ordinary meaning or a A portion of the lead that extends from the side surface a
   narrow projection from a structure. distance that is less than the distance extended by the at
                                       least one protrusion.
          As explained in Plaintiffs’ Opening Brief, Defendant’s construction incorrectly refers to

   the distance the protrusion “extends from theside surface” rather than its width. (Dkt. 56 at 29.)

   Defendant fails to respond to Plaintiffs’ analysis (Dkt. 65 at 50-51), which is therefore, unrebutted.

   For that reason alone, Defendant’s proposal should be rejected.

          In addition, Defendant’s assertion that claim differentiation requires the “fine protrusion”

   to “be smaller than the claimed ‘at least one protrusion’” (Dkt. 65 at 50-51), lacks merit. The

   parenthetical provided after Defendant’s citation to Phillips – “finding that a claim to ‘steel baffles’

   showed that the term ‘baffles’ by itself did not require the baffles to be made of steel” – highlights

   the flaw in Defendant’s logic. In particular, the underlying “logic” employed by Defendant is that,

   by using the adjective “fine” to describe a “protrusion,” any other use of the term “protrusion”

   without that adjective must necessarily be less “fine.” Rather than employ that dubious logic,

   Phillips merely concluded that the terms “steel baffles” and “baffles” should not be co-extensive,

   i.e., the adjective “steel” should not be imported into the broader recitation “baffles.” Phillips, 415

   F.3d at 1314 (“To take a simple example, the claim in this case refers to ‘steel baffles,’ which

   strongly implies that the term ‘baffles’ does not inherently mean objects made of steel.”). An apt

                                                     34
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 43 of 48 PageID #: 2478




   analogy is again a table, which might be made of steel, plastic, or wood. A claim recitation

   referring to a “wood table” would not mean that the recitation “table” excludes wood. Instead, the

   latter recitation simply does not require a specific material. Applying that same logic here, the

   “fine protrusion” does not apply any particular scope for the broader term “protrusion,” which

   could be either fine or broad.

          As to Defendant’s discussion of the specification of the ’919 patent, what Defendant seeks

   is to improperly import limitations from the specification into the claims. Defendant does not assert

   that the specification adopted lexicography or disclaimed the full scope of the term “projection.”

   (Dkt. 65 at 51-52.) Instead, Defendant merely points to aspects of the disclosed embodiments. (Id.)

   That, however, is not a sufficient basis to limit the full claim scope. See Thorner, 669 F.3d at 1365.

          23.     “undercut sidewall” - U.S. Patent No. 10,134,967, claims 1 and 9
     Plaintiffs’ Construction                          Defendant’s Construction
   Plain and ordinary meaning       Product-by-process limitation. For purposes of infringement:
   or a space formed where the      sidewall shape produced by cutting away material from the bottom
   bottom of a sidewall is          part of a sidewall. For purposes of invalidity: a space formed
   indented relative to the top.    where the bottom of a sidewall is indented relative to the top.
          Here again, Defendant asserts that its construction is founded on the theory of disclaimer.

   (Dkt. 65 at 52-53.) Both Defendant’s analysis and its conclusion lack merit.

          According to Defendant, “[i]n IPR2020-00410, Seoul asserted that ‘an undercut is like a

   ‘carving’ into the lead frame,’ and that ‘‘undercut’ is defined to mean ‘to cut away material from

   the underside of (an object) so as to leave an overhanging portion in relief.’” (Dkt. 65 at 52-53

   (citing Dkt. 66-18 at 14).) Defendant’s quotations, however, pointedly omit essential context. The

   sentence comprising the first quotation provides, in full “And, as understood by both the Examiner

   and Patent Owner during prosecution, an undercut is like a ‘carving’ into the lead frame.” (Dkt.

   66-18 at 14.) In other words, Plaintiffs were discussing the prosecution history, but were not

   advocating for any specific construction for the claim term “undercut” to be applied in the IPR.


                                                    35
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 44 of 48 PageID #: 2479




   (Id.) Indeed, Plaintiffs elsewhere noted that “[b]oth parties agree that no construction of ‘undercut

   sidewalls’ is necessary.” (Id. at 19.) In this context, it is Defendant rather than Plaintiffs that seeks

   to retreat from a position previously taken.

           Moreover, even if the first quotation were deemed relevant to the scope and meaning of

   the term “undercut,” the statement “is like a ‘carving’ into a lead frame” is far from the definitive

   statement required to impose disclaimer. Cont’l Circuits, 915 F.3d at 798 (“To operate as

   a disclaimer, the statement in the prosecution history must be clear and unambiguous, and

   constitute a clear disavowal of scope.”) (citation omitted, emphasis added); see also Openwave,

   808 F.3d at 513 (the cited statement must “be so clear as to show reasonable clarity and

   deliberateness, and so unmistakable as to be unambiguous evidence of disclaimer.”) (citations

   omitted, emphasis added). The quoted statement regarding an “undercut” being “like a ‘carving’”

   merely suggests a helpful analogy from the original prosecution history, and not a narrowing

   disclaimer. Moreover, Defendant’s construction does not seek to enforce that alleged disclaimer,

   but instead provides a narrower and different meaning.

           With respect to the second quotation, Plaintiffs assert that no disclaimer is possible as a

   matter of law. In particular, rather than a statement by Plaintiffs, what Defendant cites is actually

   a quotation to a statement by the Examiner:

           Examiner defined “undercut sidewalls” of the “lead frame” to mean that “sidewalls
           that have ‘cut away material from so as to leave a portion overhanging, as in carving
           or sculpture.” EX1002 at 78, April 30, 2018 Final Office Action. Patent Owner
           stated “‘undercut’ is defined to mean ‘to cut away material from the underside of
           (an object) so as to leave an overhanging portion in relief.” EX1002 at 58, June 19,
           2018 Amendment.

   (Dkt. 66-18 at 14.) Defendant does not assert that the Examiner somehow disclaimed claim scope

   on behalf of Plaintiffs. To the contrary, Federal Circuit law has expressly rejected that reasoning.

   Sorensen, 427 F.3d at 1379 (“it is the applicant, not the examiner, who must give up or disclaim


                                                      36
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 45 of 48 PageID #: 2480




   subject matter that would otherwise fall within the scope of the claims’); Alfred E. Mann Found.

   for Sci. Research v. Cochlear Corp., 841 F.3d 1334, 1341 (Fed. Cir. 2016) (“an examiner’s

   unilateral statement does not give rise to a clear disavowal of claim scope by the applicant”).

   Defendant’s argument, therefore, is legally unfounded.

          Defendant’s later citation to a discussion of the Lee reference is also misdirected. (Dkt. 65

   at 53.) According to Defendant, “Seoul distinguished the prior art used in the IPR (‘Lee’), stating

   that Lee has ‘no cut away like carving – there is just a larger sheet of metal glued on a smaller

   sheet of metal.” (Id. (citing Dkt. 66-18 at 53).) Although Defendant correctly quotes a line from

   the record out of context, it fails to address the actual argument as made in context. The actual

   argument made was that Lee failed to disclose a undercut because:




   (Dkt. 66-18 at 42.) The point that Plaintiffs made was that neither the top sheets (716A and 714A,

   colored yellow) nor the bottom sheets (714A and 714B, colored green) has an undercut. Instead,

   because Lee used two sheets glued together, no structure meets the undercut recitation. (Id.)

   Nowhere did Plaintiffs assert that an actual step of “carving” was required. Nor indeed, did

   Plaintiffs seek to differentiate the claims on any basis other than structure. Thus, to the extent that


                                                     37
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 46 of 48 PageID #: 2481




   a disclaimer occurred, that disclaimer could only encompass a structure with sheets glued to

   together as disclosed in Lee. Defendant’s assertion of a broader disclaimer whereby Plaintiffs

   rewrote the claims in product-by-process format cannot be reconciled with the cited record. Stated

   differently, Defendant does not and cannot identify a statement by which Plaintiffs asserted

   anticipation requires a particular method of production, and therefore, the assertion that the claims

   must be narrowed beyond their expressly structural format is baseless. Instead, this term means “a

   space formed where the bottom of a sidewall is indented relative to the top.”

          24.     “lead frame” - U.S. Patent No. 10,134,967, claims 1-3, 5-11, 13-16
       Plaintiffs’ Construction                         Defendant’s Construction
   Metal portion of a device          Ordinary meaning: the metal portion of a device package that
   package that makes electrical      makes electrical connections between a chip and the circuit
   connections between a chip and     external to the package.
   other parts of the circuitry.      Seoul’s Patent Owner Preliminary Response in IPR2020-
   Each lead frame is a single,       00410 has disclaimed the ordinary meaning of this limitation.
   unitary piece.                     As required by Seoul’s prosecution disclaimer, this limitation
                                      requires that the metal portion of a device package that makes
                                      electrical connections between a chip and the circuitry external
                                      to the package is a single, unitary piece.
          Here again, Defendant confusingly presents two different claim constructions. (Dkt. 65 at

   54.) Based on the argument presented (id. at 54-55), it appears that Defendant is only pursuing the

   alleged disclaimer.

          As explained in Plaintiffs’ Opening Brief, Defendant’s actual construction (as distinct from

   the improper argument) poses uncertainty. (Dkt. 56 at 31.) In particular, Plaintiffs explained that

   that construction as written “implies that the device as a whole includes at most a single-piece lead

   frame” despite the fact that claim 1 expressly recites “a first lead frame and a second lead frame.”

   (Id.) In response, Defendant urges that its “position is simply that . . . each lead frame is a single

   unitary piece, not two pieces that were attached.” (Dkt. 65 at 55.) With that clarification, which

   renders Defendant’s construction consistent with Plaintiffs, it appears that no dispute remains. The

   term “lead frame,” therefore, should be construed to mean “Metal portion of a device package that
                                                    38
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 47 of 48 PageID #: 2482




   makes electrical connections between a chip and other parts of the circuitry. Each lead frame is a

   single, unitary piece.”

          25.     “fixing space” - U.S. Patent No. 10,134,967, claims 1, 2, 9, 10
           Plaintiffs’ Construction                   Defendant’s Construction
   Plain and ordinary meaning or a space The space complementary to the undercut sidewalls
   complementary to the undercuts in the of the lead frames, from the top surface of the lead
   sidewall that provide attachment.     frames to the bottom surface of the lead frames.
          The final disputed claim term is “fixing space.” Defendant’s analysis of this dispute,

   however, is unclear. In particular, nowhere does Defendant suggest that the portion of its

   construction after the comma (i.e., “from the top surface of the lead frames to the bottom surface

   of the lead frames”) should be adopted. (Dkt. 65 at 55-56.) It appears, therefore, that Defendant no

   longer believes that portion of its proposal is necessary. (Id.)

          Instead, Defendant asserts that “[t]he primary dispute concerning this phrase is whether the

   claimed ‘fixing space’ is complementary to the ‘undercuts’ in the sidewall of the lead frame

   (Seoul’s position), or complementary to the ‘undercut sidewalls’ of the lead frames (Satco’s

   position.” (Id. at 55.) To the extent that Defendant’s argument is understood, its complaint appears

   to be that Plaintiffs’ language does not merely repeat the language of the claim verbatim. That, of

   course, is how claim construction works. To the extent that Defendant would rather the claim

   language be provided to the jury as written, Plaintiffs would accept that alternative.

          IV.     CONCLUSION

          For the foregoing reasons, Plaintiffs request that the Court adopt the claim constructions

   they proposed and reject those presented by Defendant.




                                                     39
Case 2:19-cv-04951-GRB-SMG Document 74 Filed 09/08/20 Page 48 of 48 PageID #: 2483




   Dated: September 8, 2020                  Respectfully submitted,
          New York, New York.

                                             By: /s/ Michael B. Eisenberg
                                             Michael B. Eisenberg
                                             Leonie Huang
                                             Holland & Knight LLP
                                             31 West 52nd Street
                                             New York, New York 10019
                                             Telephone: 212.513.3529
                                             Facsimile: 212.385.9010
                                             Email: Michael.Eisenberg@hklaw.com
                                             Email: Leonie.huang@hklaw.com

                                             Etai Lahav
                                             RADULESCU LLP
                                             350 Fifth Avenue, Suite 6910
                                             New York, NY 10118
                                             Tel. 646-502-5950
                                             Fax. 646-502-5959
                                             Email: etai@radip.com


                                      Attorneys for Plaintiffs/Counter-Defendants




                                        40
